          Case 3:21-cr-00418-JLS Document 11 Filed 03/02/21 PageID.22 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No.: 21CR0418-JLS
12                                      Plaintiff,
                                                     ORDER:
13
                                                     (1) DENYING DEFENDANT’S MOTION
14   v.                                              TO CONDUCT AN IN-PERSON INITIAL
                                                     APPEARANCE; AND
15
                                                     (2) REFERRING MOTION TO CONTINUE
16                                                   INITIAL APPEARANCE TO
     PABELLY ESTRADA-CEJA,
17                                                   MAGISTRATE JUDGE
                                      Defendant.
18
19           Defendant Estrada-Ceja, through counsel, has filed a motion to conduct her initial
20   appearance in person or, in the alternative, to continue her initial appearance (ECF No. 10).
21   Defendant’s initial appearance is scheduled to take place before Magistrate Judge Ruth
22   Bermudez Montenegro on March 4, 2021 at the El Centro Courthouse. The Court notes
23   that under Chief Judge Order No. 60 there is currently a moratorium on conducting in-
24   person court proceedings until March 8, 2021. To the extent that this Court has the
25   discretion to order an in-person proceeding on March 4, the Court declines to do so as there
26   has been an insufficient showing that a video or telephone conference cannot ensure the
27   fairness of the proceedings and preserve the rights of the parties. In addition, being
28


                                                                                      21CR0418-JLS
        Case 3:21-cr-00418-JLS Document 11 Filed 03/02/21 PageID.23 Page 2 of 2



1    unfamiliar with the El Centro Courthouse and current conditions there, the Court lacks
2    sufficient information to assess the potential threat to health and safety that an in-person
3    appearance poses. However, should Magistrate Judge Montenegro find that an in-person
4    proceeding on March 4 is warranted, this Court has no opposition to one taking place and
5    hereby delegates any authority conferred by Chief Judge Order No. 60 to her sound
6    discretion.
7          Defendant’s request for a continuance of the initial appearance is appropriately
8    brought before the judge presiding over the proceeding, thus this motion is referred to
9    Magistrate Judge Montenegro for her consideration.
10         IT IS SO ORDERED.
11   Dated: March 2, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                     21CR0418-JLS
